Defendant reviews, on exceptions before sentence, his conviction of a violation of the prohibition law, and, as the principal point he presents was decided adversely to his contention in People v. Feltner, ante, 209, we may make this opinion very brief.
An affidavit for a warrant to search the first story of his dwelling house and the outbuildings on his premises set forth:
"Deponent has seen whisky purchased on the premises, deponent has seen whisky on the premises, deponent has seen intoxicated persons on the premises, May 8, 1925."
Defendant's motion to suppress the evidence seized under the search warrant was denied and objections to its admission at the trial overruled. In the Feltner Case we held a similar affidavit with a like tailpiece date good, and we again make the same holding, intimating, however, that a little more care in justice's court is highly desirable and would materially lessen the work of reviewing liquor cases.
The officers in their search found three quarts of "moonshine" whisky in a little compartment built beneath the backhouse seat, and discovered three intoxicated men and defendant seated at a table in the dwelling with a bottle of "moonshine" whisky before them. We think there was no error in admitting this testimony. The officers were rightfully there in quest of liquor and the intoxicated men and the bottle of whisky were in plain view.
The point that the body of the warrant did not carry the allegations of fact made in the affidavit, and, therefore, was invalid under the holding in People v. Moten, 233 Mich. 169, was not raised in the circuit, and is not before us by way of any exception.
Counsel for defendant very frankly stated to the trial judge: *Page 623 
"If this evidence was properly obtained and this was a good search warrant and they had a right to introduce the testimony that has been introduced here, then there is no defense to this action at all."
Defendant offered no evidence. The exceptions have no merit. We are constrained to hold there was no defense.
The conviction is affirmed and judgment advised.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred.